DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

EXAMINER' S AMENDMENT
Authorization for this examiner's amendment was given in a telephone interview with Mr. Stephen Ackerman on June 17, 2021.

The application has been amended as follows:
Claim 16 and 17 have been cancelled.
Claim 13 has been amended as follows:
Claim 13 (currently amended): A sense coil, in a DC-DC switching converter, comprising: a current carrying conductor, further comprising: a PCB trace and vertical via holes, on a multilayer board; wherein the sense coil is air-cored and constructed around a vertical via hole, connecting two layers in the PCB trace, when the PCB trace changes layers in the multilayer board; 
[[.]]; and 
wherein a plurality of said vertical via holes are connected in parallel with a central plate, to minimize an inner radius of the sense coil, and are connected to minimize a distance between the inner radius of the sense coil and a source of a magnetic field.

Reasons for Allowance
Claims 1-2 & 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…PCB track, and to generate a voltage proportional to a change in a load current, built on top of said PCB track between an output of said switching converter and said load powered by said switching converter, and placed after an LC filter, in order to detect a load current slew rate for the switching converter...”  

Claims 13, 15 & 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein a plurality of said vertical via holes are connected in parallel with a central plate, to minimize an inner radius of the sense coil, and are connected to minimize a distance between the inner radius of the sense coil and a source of a magnetic field.”

Claims 20 & 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…placing the sense coil after an LC filter, in order 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BRYAN R PEREZ/Examiner, Art Unit 2839